DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 9/9/2021, is acknowledged. Claims 1 – 2, 4, and 6 – 9 are amended. Claims 7 – 9 remain withdrawn. Claims 1 – 6 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract, specification, and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Drawings
The drawings were received on 9/9/2021.  These drawings are accepted, and all objections to the drawings have been withdrawn by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0301151 (“Ekstein”; of record) in view of US 5978133 (“Gillich”; of record) and US 2014/0261908 (“Seki”; of record), as evidenced by “Surface Finish”, 2015. DestinyTool (“DestinyTool”; of record).
Regarding claim 1, Ekstein teaches a substrate for a mirror for EUV lithography ([0002]), which may be made of an aluminum-based alloy ([0011], L 1-2). Ekstein teaches that a polished layer may be present on the base body of the mirror substrate ([0026]), and that this polished layer may be polished to roughness of an RMS value of 5 angstroms (0.5 nm) or less.
The Examiner notes that although Ekstein teaches roughness in terms of a root mean square (RMS) value, and the instant application claims roughness in terms of an average (Ra), it would be expected that material with a RMS roughness of 0.5 nm or less would constitute an average roughness that falls within the claimed less than 20 nm. For example, it is known in the art that although there is no reliable way to convert directly between Ra and RMS (as they are measured by different methods) (DestinyTool: Bullet Point 6), they are typically of comparable magnitude (DestinyTool: Machining surface finish chart: Ra vs RMS), with RMS roughness being more sensitive to singular large peaks or flaws on the examined surface (DestinyTool: Par 6).
The Examiner notes that Ekstein is silent as to the overall dimensions of the aluminum alloy substrate. However, reflectors made of aluminum which may be in the form of a foil are conventional and known in the art, as taught by Gillich (see Gillich: 3:12-17). 

Further, Ekstein teaches that the alloy constituting the substrate may be precipitation-hardened ([0010], L 1-2), and thus contains a finely distributed metastable phase ([0010], L 4-7). Ekstein teaches that these precipitations are small ([0007], L 15-26), although is silent as to the exact size of these precipitations. It is noted that Eckstein teaches that the method by which the precipitations are formed prevents the precipitation of coarse (i.e. large) particles ([0010], L 16-17).
Seki teaches an aluminum alloy foil ([0001]). Seki teaches that the aluminum alloy foil contains intermetallic compounds having a maximum diameter of 0.1-1.0 μm at the surface of the foil, and that these intermetallic compounds are present in an amount of 1.0x104 particles/mm2 or more ([0032]). Further, Seki teaches that compounds having a maximum diameter of longer than 1.0 μm are suppressed ([0033], L 8-9). Seki teaches that such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment ([0032], L 6-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Seki into Ekstein and provide the aluminum-based mirror substrate with an inclusion of intermetallic particles having a maximum diameter of 0.1-1.0 μm in an amount of 1.0x104 particles/mm2 or more, while suppressing intermetallic particles having a maximum diameter of greater than 1.0 μm. Such an inclusion of intermetallic compounds improves the strength of an 
The Examiner notes that by promoting the generation of fine intermetallic particles (max diameter 0.1-1.0 μm) and suppressing coarse particles (max diameter more than 1.0 μm), an average intermetallic particle (i.e. “crystallized product”) diameter would be expected to fall within the range of diameters which are promoted. Thus, it follows that a reasonable range of average intermetallic particle diameter based on the teachings of Seki would be approximately 0.1-1.0 μm. Such a particle diameter range is equivalent to a sphere-equivalent surface area range of 0.0314-3.14 μm2. This range encompasses the claimed average surface area per crystallized product range of 0.6-2 μm2.
As such, it is prima facie expected that the reflector foil taught by Ekstein in view of Seki would possess a dispersion of intermetallic particles having an average surface area per intermetallic particle that encompasses the claimed range of 0.6-2 μm2. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the limitations “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%, a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%”, the Examiner notes that these limitations as claimed are extremely broad in scope and could be satisfied by virtually any material. For example, a “predetermined surface area” of the aluminum alloy mirror substrate taught by Ekstein may be deliberately chosen to be any particular subsection of the surface area that would satisfy these limitations. Further, it is noted that both Ekstein and the instant application are directed towards materials which were developed to possess the greatest reflectance of .

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 2014/0261908 (“Seki”; of record).
Regarding claim 1, Kramer teaches a reflector ([0001]), comprising a reflector body which may be made of aluminum or an aluminum alloy ([0011]). 
Kramer teaches that the reflector body may be in the form of a sheet, film, plate, or coating ([0014], L 3-5). The Examiner asserts that an ordinarily skilled artisan would appreciate the reflector in the form of either a sheet or film to meet the structural limitations required of a “foil”.
Further, Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 μm, or 20 nm. Such surface roughness range is equal to the claimed surface roughness Ra of the instant claim.
Regarding the limitations “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%, a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%”, the Examiner notes that these limitations as claimed are extremely broad in scope and could be satisfied by virtually any material. For example, a “predetermined surface area” of the reflector taught by Kramer may be 
Kramer does not explicitly teach that an average surface area per crystallized product is 0.6-2 μm2. It is noted by the Examiner that the instant specification defines crystallized product as various intermetallic compounds, such as Al-Fe, Al-Fe-Mn, Al-Mg-Si, and Al-Mn based materials (Instant Application: P 6, L 22-23).
Seki teaches an aluminum alloy foil ([0001]). Seki teaches that the aluminum alloy foil contains intermetallic compounds having a maximum diameter of 0.1-1.0 μm at the surface of the foil, and that these intermetallic compounds are present in an amount of 1.0x104 particles/mm2 or more ([0032]). Further, Seki teaches that compounds having a maximum diameter of longer than 1.0 μm are suppressed ([0033], L 8-9). Seki teaches that such an inclusion of intermetallic compounds improves the strength of an aluminum alloy foil by dispersion strengthening, while preventing decrease in strength after heat treatment ([0032], L 6-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Seki into Kramer and provide the aluminum reflector with an inclusion of intermetallic particles having a maximum diameter of 0.1-1.0 μm in an amount of 1.0x104 particles/mm2 or more, while suppressing intermetallic particles having a maximum diameter of greater than 1.0 μm. Such an 
The Examiner notes that by promoting the generation of fine intermetallic particles (max diameter 0.1-1.0 μm) and suppressing coarse particles (max diameter more than 1.0 μm), an average intermetallic particle (i.e. “crystallized product”) diameter would be expected to fall within the range of diameters which are promoted. Thus, it follows that a reasonable range of average intermetallic particle diameter based on the teachings of Seki would be approximately 0.1-1.0 μm. Such a particle diameter range is equivalent to a sphere-equivalent surface area range of 0.0314-3.14 μm2. This range encompasses the claimed average surface area per crystallized product range of 0.6-2 μm2.
As such, it is prima facie expected that the reflector foil taught by Kramer in view of Seki would possess a dispersion of intermetallic particles having an average surface area per intermetallic particle that encompasses the claimed range of 0.6-2 μm2. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 3, Kramer teaches that the reflector may have a thickness of 0.1 to 10 mm ([0016], L 1-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the thickness range taught by Kramer (0.1-10 mm) overlaps with that of the instant claim (4-300 μm, or 0.004-0.3 mm).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 2014/0261908 (“Seki”; of record) .
Regarding claim 2, Kramer is silent as to a ten point mean surface roughness RzJIS in a direction perpendicular to a rolling direction. It is noted that Kramer teaches that the reflective surface of this reflector body most preferably has a roughness Ra of less than 0.02 μm, or 20 nm. It is known in the art that ten-point mean roughness RzJIS is approximately 4 times greater than arithmetic mean roughness Ra (Mitsubishi: Table titled “Relationship between arithmetical mean (Ra) and conventional designation (Reference Data)”). As such, it would be expected that the ten-point mean roughness of the reflector taught by Kramer would be less than 0.08 μm, or 80 nm. Such an amount falls within the claimed range of less than or equal to 100 nm.
Further, the Examiner notes that the addendum “in a direction perpendicular to a rolling direction” is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Thus, a ten point mean surface roughness RzJIS in any direction may read on the instant claim.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 2014/0261908 (“Seki”; of record) as applied to claim 1, and further in view of “Reflectance in Thin Films”, 2011. Materion Microelectronics & Services (“Materion”; of record).
4, Kramer teaches that the reflector has a transparent protective layer ([0007], L 4-5).
Kramer does not explicitly teach a total reflectance to deep ultraviolet light in a wavelength range of 254 nm to 265 nm. However, Kramer does teach that the reflector has losses of total reflection and brilliance of less than 5% ([0007], L 5-8). Additionally, Kramer teaches that the reflector has high total reflection for ultra-violet radiation ([0001], L 3-4). Even further, Materion teaches that reflectance of a surface can be enhanced or reduced by controlling the roughness of a surface (P 2, Par 5, L 4-5).
As Kramer desirably provides reflectors which have low losses of total reflection and brilliance, as well as high total reflection for ultra-violet radiation, and it is known that by reducing the roughness of a surface, reflectance may be enhanced, it would have been obvious to an ordinarily skilled artisan to optimize the reflectance of the reflector taught by Kramer by controlling the roughness of the reflective surface. As such, the Examiner asserts that the claimed reflectance of deep ultraviolet light of the instant claim may be achieved through routine experimentation and optimization of surface roughness levels of the reflector (MPEP 2144.05 II A).
Regarding claim 5, Kramer teaches that the transparent protective layer may be comprised of polysiloxane ([0008]). The Examiner notes that silicones are synonymous with polysiloxanes. As such, Kramer teaches the claimed limitation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0233530 (“Kramer”; cited in IDS of 2/4/2020, of record) in view of US 2014/0261908 (“Seki”; of record) .
Regarding claim 6, Kramer does not explicitly teach the arithmetic mean roughness Ra of the surface of the protective layer.
Tominaga teaches a mirror film ([0019], L 1) including a metallic reflective layer ([0019], L 3) and a resin protective layer formed upon the surface of the metallic reflective layer ([0019], L 3-4). Tominaga teaches that the surface roughness (Ra) of the resin protective layer is most preferably 10 nm or less ([0351]). Further, Tominaga teaches that by maintaining surface roughness of the protective layer within this range, high reflectance of the mirror film can be attained ([0351]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Tominaga, and maintain the surface roughness Ra of the protective layer taught by Kramer to be 10 nm or less. By maintaining surface roughness of the protective layer within this range, high reflectance can be attained.

Response to Arguments
Applicant’s remarks filed 9/9/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to instant claim 1 overcome the prior art rejections of record, as it is alleged that the narrowed claimed range of an average surface area per crystallized product (narrowed to [0.6-2 μm2] from [≤ 2μm2]), referred to by Applicant as feature (A) in the remarks, is not taught by the Eckstein reference (pertaining to the first ground of rejection), nor the Kramer and Seki references (pertaining to the second ground of rejection).
2. As such, the rejection of claim 1 under 35 USC 103 over the combination of Ekstein and Gillich has been withdrawn. However, upon further search and consideration, a new ground of rejection has been presented, further incorporating the Seki reference.
Regarding the ground of rejection based on modified Kramer, the Examiner finds Applicant’s argument to be unpersuasive. Applicant alleges that the claimed crystallized products of claim 1 are larger than the intermetallic compounds of Seki, and for this reason argues that the amendment overcomes the rejection of record. However, Applicant has simply alleged that the claimed range of 0.6-2 μm2 is larger than the intermetallic particles taught by Seki. No evidence has been presented to support this point.
Moreover, the Examiner notes that by promoting the generation of fine intermetallic particles (max diameter 0.1-1.0 μm) and suppressing coarse particles (max diameter more than 1.0 μm), an average intermetallic particle (i.e. “crystallized product”) diameter would be expected to fall within the range of diameters which are promoted. Thus, it follows that a reasonable range of average intermetallic particle diameter based on the teachings of Seki would be approximately 0.1-1.0 μm. Such a particle diameter range is equivalent to a sphere-equivalent surface area range of 0.0314-3.14 μm2. This range encompasses the claimed average surface area per crystallized product range of 0.6-2 μm2. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). 
The Examiner notes that the above reasoning may also be applied to the newly modified ground of rejection based on the combined teachings of Ekstein, Gillich, and Seki.

The Examiner does not find this argument to be persuasive to either ground of rejection. As noted previously in the non-final rejection, the limitations “a ratio of a total surface area of aluminum particles pressed into or adhering to a region having a predetermined surface area to the surface area of the region is less than or equal to 0.05%, a ratio of a total surface area of crystallized products existing in the region to the surface area of the region is less than or equal to 2%” as claimed are extremely broad in scope and could be satisfied by virtually any material. For example, a “predetermined surface area” of either of the aluminum alloy mirror substrate taught by Ekstein or the reflector taught by Kramer may be deliberately chosen to be any particular subsection of the surface area that would satisfy these limitations. Thus, due to the current brevity of the instant claim, the Examiner is of the position that the purported technical idea noted by the Applicant is not commensurate with the scope of the claimed subject matter.
Lastly, Applicant appears to argue further that feature (A) (the claimed average surface are per crystallized product of 0.6-2 μm2) would not be realized in Kramer and Seki for the reason that the promotion of formation of intermetallic compounds  is generally due to lengthening of heating time, which would form coarse and large intermetallic compounds. The Examiner finds this argument to be unpersuasive. First, it is not clear why Applicant has referenced how intermetallic compounds are generally formed. The claims in question are product claims, not directed toward a specific method of manufacture. Further, Seki explicitly teaches that formation of intermetallic having a diameter of 0.1-1.0 μm is promoted, while intermetallic particles having a diameter of greater than 1.0 μm are suppressed. Thus, coarse and large intermetallic compounds are not generated. The method by which the fine particles are promoted and coarse particles suppressed is not relevant. As discussed previously, the fine intermetallics having diameter of 0.1-1.0 μm taught by Seki render the claimed average surface area per crystallized product obvious upon conversion of the diameter to a sphere-equivalent surface area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP S59-157255 (“Iinuma”) – An aluminum alloy useful as a reflector, containing intermetallic compounds having a particle size of 2 microns or less, teaching that compounds having a size of 2 microns or less have almost no adverse effect on the material reflective surface after mirror processing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735